Title: To George Washington from Anne-César, chevalier de La Luzerne, 2 December 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Philadelphia December 2d 1782.
                        
                        The Minister of France presents his respectful Compliments to his Excellency General Washington and begs to
                            order the enclosed letter for Count de Rochambeau to be delivered in his own hand on his arrival in Camp or wherever it
                            may be done with Safety.

                    